Citation Nr: 0730006	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.

This matter before the Board of Veterans' Appeals (Board) 
arises from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied service connection for PTSD.  In 
November 2004, the veteran perfected an appeal.  

Thereafter, by a January 2005 rating decision, a DRO granted  
service connection and assigned an initial 30 percent rating 
for PTSD, effective from April 14, 2003, the date of the 
original claim for service connection.  The veteran appealed 
for a higher initial rating, and in January 2006, the RO 
increased the veteran's disability rating for PTSD to 50 
percent, effective from April 14, 2003.  The veteran has 
continued his appeal for a higher initial rating.

In November 2005, the veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  

Inasmuch as the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for PTSD, the Board has characterized the issue on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Furthermore, while the RO has 
assigned a higher initial rating of 50 percent for the 
veteran's PTSD during the pendency of this appeal, as a 
higher rating is available, and the veteran continues to 
express disagreement with the rating assigned, the claim for 
a higher rating remains viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has continued to express disagreement with the 
ratings assigned for his PTSD, maintaining that, essentially, 
his PTSD symptoms are more severe than the current rating 
reflects.  At present, a 50 percent rating for the veteran's 
service-connected PTSD is assigned effective from the April 
13, 2003 date of service connection.  

The veteran's last PTSD examination was given in November 
2005.  Evidence contained in outpatient records and submitted 
through hearing testimony and statements from the veteran and 
his representative indicates his disability may have worsened 
- and perhaps even beyond the increase he received from 30 to 
50 percent, although this needs to be determined by obtaining 
a VA psychiatric opinion.  See Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991); see, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, the RO should arrange for the veteran to undergo 
a VA PTSD examination, by a psychiatrist who has not 
previously examined him, if possible.  The veteran is hereby 
advised that a failure to report to any scheduled 
examination, without good cause, may result in a denial of 
the claim for a higher initial rating.  See 38 C.F.R. § 
3.655(b) (2006).  Examples  of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further  
examination, the RO must obtain and associate with the claims 
file all outstanding medical records.   

During the November 2005 hearing before RO personnel, the 
veteran's representative indicated that the veteran was 
recently seen and evaluated by a Dr. Klondal.  However, there 
are no PTSD treatment records from this doctor associated 
with the claims file.  The RO should specifically request 
that the veteran provide signed authorization to enable it to 
obtain these identified records.   

Additionally, in a February 2006 letter, the veteran 
indicates that he receives ongoing treatment for PTSD at the 
Brockton VA medical center (VAMC).  In addition, in the May 
2007 appellant's brief, the veteran's representative appears 
to suggest that there are outstanding VA treatment records 
for PTSD.  However, the Board notes that the most recent VA 
treatment record from the Brockton VAMC is dated in December 
2005.  Therefore, the Board finds that the RO must obtain all 
outstanding medical records pertaining to the veteran's 
treatment for PTSD.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal. The RO should also ensure that its notice to the  
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, in adjudicating the claim for an initial 
rating in excess of 50 percent for PTSD, the RO must document 
its specific consideration of whether staged rating 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson, is 
appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA, specifically 
in regards to a claim for initial higher 
ratings.  The letter should include a 
summary of the evidence currently of 
record and the RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record.  In this regard, the RO should 
specifically request that the veteran 
identify and provide authorization to 
obtain PTSD treatment records from Dr. 
Klondal (as identified during the 
November 2005 RO hearing).

The RO should also invite the veteran to 
submit all evidence in his possession, 
and ensure that its letter meets the 
requirements of Dingess/Hartman. 

2. The RO should obtain from the Brockton 
VAMC all records of treatment and 
counseling pertaining to the veteran's 
service-connected PTSD from December 2005 
to the present, following the procedures 
set forth in 38 C.F.R. § 3.159 (2006).   

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination, by a psychiatrist who has 
not previously examined him, if possible.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran.  The 
examination report should include 
discussion of the veteran's documented 
medical history and assertions during the 
entire appeal period.  All  appropriate 
tests and studies should be accomplished, 
to include psychological testing, if 
deemed warranted.  Findings from all 
tests and/or studies must be made 
available to the requesting psychiatrist 
prior to completion of his or her report. 

The examiner should clearly report all 
symptoms attributed to the service-
connected PTSD and should comment on the 
severity of the veteran's symptoms.  In  
addition, the examiner should offer an 
opinion concerning the veteran's 
occupational and social impairment due to 
his service-connected PTSD.  The examiner 
is requested to opine whether the 
veteran's symptomatology due to his PTSD 
has worsened since the April 13, 2003 
effective date of service connection.  In 
doing so, the examiner is requested to 
discuss the findings in the VA 
examination reports and VA outpatient 
records from May 2003 to the present.

The physician should also render a multi-
axial diagnosis, including assignment of 
a GAF score, an explanation of what the 
score means, and an assessment of the 
severity of the veteran's PTSD.  The 
examiner should set forth all examination 
findings, together with the complete 
rationale for all opinions expressed, in 
a printed (typewritten) report. 

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility

5.  To help avoid future remand, the RO 
must ensure that all requested action has  
been accomplished in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, the 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial rating in excess of 50 percent 
for PTSD. The RO should document its 
consideration of whether "staged rating" 
pursuant to Fenderson (cited to above) is 
warranted. 


7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

